Order entered March 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00755-CR
                                      No. 05-18-00756-CR
                                      No. 05-18-00757-CR
                                      No. 05-18-00758-CR

                                KAMERON HALL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
     Trial Court Cause Nos. F16-35022-H, F16-35023-H, F16-35024-H & F16-35025-H

                                           ORDER
       On January 15, 2019, we ordered court reporter Karren Jones to file the State’s Exhibit

81, a DVD offered and admitted at trial, by January 25, 2019. To date, Ms. Jones has not filed

the supplemental reporter’s record with the State’s Exhibit 81.

       We ORDER court reporter Karren Jones to file a supplemental reporter’s record

containing a true and correct playable copy of the State’s Exhibit 81, a DVD offered and

admitted at trial, by March 22, 2019. If she fails to do so, the Court will take whatever action

necessary to ensure compliance, including ordering Ms. Jones not to sit until she complies with

this Court’s order.
       We DIRECT the Clerk to send copies of this order to the Honorable Tina Yoo Clinton,

Presiding Judge, Criminal District Court No. 1; Karren Jones, Official Court Reporter, Auxiliary

Court #1; and counsel for all parties.



                                                   /s/     LANA MYERS
                                                           JUSTICE